DETAILED ACTION
This action is responsive to documents filed 18 December 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 18 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSes are being considered by the examiner.
Response to Amendment
Claims 1-15 were originally filed 18 December 2020.
Abstract, Specification and Claims 16-32 were filed in a preliminary amendment on 18 December 2020.
Claims 1-15 have been canceled, and informalities of the Abstract and Specification were rectified.
Claims 16-32 remain pending for examination.
Specification
The interlineations or cancellations made in the specification or amendments to the claims could lead to confusion and mistake during the issue and printing processes.  Accordingly, the portion of the specification or claims as identified below is required to be rewritten before passing the case to issue.  See 37 CFR 1.125 and MPEP § 608.01(q).
Specifically, the “clean” copy of the Specification, filed 18 December 2020 still includes deleted (lined through) and amended text (underlined) – see ¶¶ 24, 43 and 62 of the “Clean” Specification as filed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 32 is directed to a computer program per se. One of the non-limiting examples of claims not directed to any of the statutory categories include a computer program per se when claimed as a product without any structural recitations and transitory forms of signal transmission (i.e., signals per se) such as a propagating electrical or electromagnetic signal or carrier wave. See MPEP 2106.03 (I). Here, claim 32 is directed to a computer program per se, and the clause “which when executed by a processor perform operations comprising” does not appear to actively claim a structural recitation, because the term “when” renders “executed by a processor” as a passive phrase, which does not define the scope of the claim. Thus, even though “processor” is recited, it is not actively recited, which renders “A computer program” to direct the claim a computer program per se without structural recitation. Therefore, claim 32 is directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close to a vehicle” in claims 16, 27 and 30-32 is a relative term which renders the claim indefinite. Claims 17-26 and 28-29 inherit the term due to depending on either claims 16 or 27. The term “close to a vehicle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification, at ¶ 48, provides that "A mobile device close to a vehicle can be located within the vehicle or in the surroundings of the vehicle, the size of which is determined by the range of the PC5 interface signals, which is typically a few hundred meters." While “within the vehicle” could certainly provide a definite standard for determine the scope of “close,” other portions describing the supposed standard for “close” leave the determination of what is considered “close” to be undefined. The term “the surroundings of the vehicle” do not express a definite standard for determining “close,” “the range of PC5 interface signals” may change over time and differ according to a multitude of factors – thus, this portion does not provide a definite standard for determining “close,” and “a few hundred meters” could mean 100 meters, 200 meters, 300 meters or more – thus, this also does not provide a definite standard for determining what may be “close” to a vehicle. Therefore, the term “close to a vehicle” render all of the pending claims indefinite because it is a relative term of degree for which no standard is definitely provided, and the term is used in each of the depending independent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dinan et al. (US 2018/0049073) – Figs. 19-30 and associated description appear to disclose a communication device, such as a network device, providing configuration information to a UE to cause the UE to communicate on a first frequency band with a first cell and on a second frequency band with a second cell for V2X communication;
Deng (US 2019/0104530) – Figs. 9-14 and associated description appear to disclose a terminal receiving resource information from network devices that the terminal uses for V2X communication with the network devices; and
Mohaupt et al. (US 2017/0142725) – Figs. 1-5 and associated description appear to disclose matter that may be well within the scope of claimed invention, if the claims were definite, because it appears to disclose influencing a mobile device’s frequency band selection for V2X communication with another mobile device or network devices.
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468